The appellant was jointly indicted with George Pruitt, alias George Jaggers, for the offense of murder in the first degree by a grand jury of Franklin county.
The appellant was separately tried upon this indictment, and a verdict was rendered by the trial court finding the said defendant guilty of murder in the first degree, and fixing her punishment at imprisonment in the penitentiary for life. Upon this verdict, appellant was sentenced by the court to imprisonment in the penitentiary for the term of her natural life. From this judgment and sentence, this appeal is prosecuted.
There is no bill of exceptions in the record.
The record proper shows due organization of the court at the term the indictment was found and trial had; indictment in proper form; due arraignment of the defendant upon the indictment; proper order of court setting the day for the trial of the cause; and the drawing of a special venire for the trial, and order for the service of the same, together with a copy of the indictment upon the defendant. The record also shows the personal presence of the defendant in court at each successive step taken in the case.
No error appears upon the record proper, and it follows that the judgment and sentence pronounced against the defendant by the circuit court of Franklin county must be affirmed, and it is accordingly so ordered.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.